COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:             01-15-00197-CV
Trial Court Cause
Number:                   2012-33464-A
Style:                    Leticia B. Loya
                          v Vitol, Inc., Michael Metz, and Antonio Maarraoui
Date motion filed*:       September 10, 2015
Type of motion:           Unopposed Motion to File Sur-reply Brief
Party filing motion:      Appellees
Document to be filed:     Sur-reply brief

Is appeal accelerated?     YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due: _Filed September 10, 2015__________
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: September 17, 2015